Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 1 of 11 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

ASHLEY MERARD

Plaintiff,
CASE NO.:

V.

MAGIC BURGERS, LLC.,
a Foreign Limited Liability Company,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL
" Plaintiff, ASHLEY MERARD, (“Plaintiff”), by and through her undersigned counsel
hereby files this Complaint and Demand for Jury Trial against MAGIC BURGERS, LLC,
(‘Defendant’), and alleges as follows:
Jurisdiction and Venue

I. This is an action for damages by Plaintiff against her former employer, Magic
Burgers, LLC for violations of the Americans with Disabilities Act, (“ADA”), 42 U.S.C. § 12101,
et seg., as amended by the ADA Amendment Acts of 2008, (“‘ADAAA”); and, the Florida Civil
Rights Act, Fla. Stat. §§ 760.01, et seq., (“FCRA”). This court has jurisdiction over Plaintiff's
claims pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiff's state law claims
under 29 U.S.C. § 1367.

2. Venue is proper in this Court pursuant to Local Rule 1.02(c) of the Local Rules of
the Middle District of Florida. Venue is proper in this district because a substantial part of the

events giving rise to the instant action occurred in Orange County, Florida. At all times material
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 2 of 11 PagelD 2

to this action, Defendant has conducted substantial, continuous and systematic commercial
activities in Orange County, Florida.
General Allegations

2. Plaintiff is an individual sui juris residing in Orange County, Florida.

4. Defendant is a Foreign Limited Liability Corporation doing business in, among
other locations, Orange County, Florida.

5. At all times relevant hereto, Defendant employed over fifteen (15) employees for
each working day in each of twenty (20) or more calendar weeks in the current or proceeding
calendar year.

6. Plaintiff was employed by Defendant in the position of “Cashier” from
approximately July 12, 2007 until on or around August 23, 2017.

7. At all times relevant hereto, Plaintiff was a qualified individual with a disability,
perceived disability, and/or record of disability.

8. Plaintiff's disability limited Plaintiff's ability to perform one or more major life
activity, including, but not limited to, breathing.

9. During her employment with Defendant, Plaintiff was qualified for the position she
held as a Cashier and could perform all associated essential job functions with or without
reasonable accommodation.

10. Throughout Plaintiffs employment with Defendant, Plaintiff met or exceeded
Defendant’s employment expectations.

11. Plaintiff was discriminated against because of her actual or perceived disability,
and/or having a record of disability, was treated less favorably than similarly situated non-disabled

employees, was denied reasonable accommodation, and ultimately terminated.
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 3 of 11 PagelD 3

12. In this regard, Plaintiff was involved in a serious car accident approximately a year
prior to beginning her employment with Defendant. This accident resulted in the need for a
tracheostomy where a trachea tube was placed to provide an airway for Plaintiff. The trachea tube
was a closed trachea tube.

13. Plaintiff was hired by the general manager for her store who was informed of her
trachea tube and saw her trachea tube during her initial interview.

14, However, a higher management official came into the store after Plaintiff was hired,
saw Plaintiff and stated that Plaintiff was being could not work there due to her trachea tube.

15. Plaintiff was terminated on or around August 23, 2017 for no other reason given
other than her disability.

16. Plaintiff exhausted her administrative remedies and/or has met all administrative
prerequisites for bringing this action.

17. The actions of Defendant were with malice and/or with reckless indifference to the
statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory and
punitive damages.

18. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer
emotional distress, loss of earnings, loss of ability to earn money, and other employment benefits
and job opportunities. The losses are either permanent or continuing and Plaintiff will suffer the
losses in the future.

19. Plaintiff retained LYLTE & BARSZCZ to represent her in this action and has

agreed to pay said firm attorneys’ fees and costs for its service.
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 4 of 11 PagelD 4

COUNT I
ADA - Failure to Accommodate

20. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 19
as if fully set forth herein.

21. At all relevant times Plaintiff was an individual with a disability, perceived
disability, and/or record of disability.

22.  Atall relevant times Plaintiff was a qualified individual.

23. Defendant was aware of Plaintiff's disability.

24. Plaintiff requested an accommodation(s) for her disability.

25. A reasonable accommodation existed that would have allowed Plaintiff to perform

the essential functions of her job.

26. Defendant violated the ADA, as amended by the ADAAA, by failing to provide
reasonable accommodation to Plaintiff.

27. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory

and punitive damages.

28. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

29. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorney’s fees for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 5 of 11 PagelD 5

a. Back pay, front pay in lieu of reinstatement, and compensatory damages, including
emotional distress damages;

b. Punitive damages;

c. Pre- and post-judgment interest as allowed by law;

d. Attorneys’ fees and costs; and

e. Other such relief that this Court deems just and proper.

COUNT II
ADA — Disparate Treatment

30. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 19
as if fully set forth herein.

31. Defendant violated the ADA, as amended by the ADAAA, by intentionally
discriminating against Plaintiff based on her disabilities and/or perceived disabilities and/or her
record of having disabilities.

32: Defendant intentionally discriminated and interfered with the terms and conditions
of Plaintiff's employment based on her status as a qualified individual with a disability and/or
perception that Plaintiff was disabled, and/or her record of disabilities, including treating her
differently than similarly situated non-disabled employees, and taking adverse actions against
her as herein described.

33. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

34, As a result of Defendant’s actions, Plaintiff has suffered and will continue to

suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 6 of 11 PagelD 6

benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.
35. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorney’s fee for its services.
WHEREFORE, Plaintiff demands judgment against Defendant for the following:
a. Back pay, front pay in lieu of reinstatement, and compensatory damages, including
emotional distress damages;
b. Punitive damages;
c. Pre- and post-judgment interest as allowed by law;
d. Attorney’s fees and costs; and

e. Other such relief that this Court deems just and proper.

COUNT Ill
ADA - Retaliation

36. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 19

as if fully set forth herein.

37. Defendant intentionally retaliated against Plaintiff because of her protected
expressions.
38. As a direct and proximate result of Defendant’s actions, Plaintiff has suffered and

will continue to suffer emotional distress, loss of earnings, loss of ability to earn money, and other
employment benefits and job opportunities. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.

39, The actions of Defendant were with malice and/or with reckless indifference to the

statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory and

punitive damages.

 
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 7 of 11 PagelD 7

40. Asa result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

41. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorney’s fee for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

a. Back pay, front pay in lieu of reinstatement, and compensatory damages, including
emotional distress damages;

b. Punitive damages;

c. Pre- and post-judgment interest as allowed by law;

d. Attorney’s fees and costs; and,

e. Other such relief that this Court deems just and proper.

COUNT IV
FCRA —Failure to Accommodate

39. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 19
as if fully set forth herein.

40. At all relevant times Plaintiff was an individual with a disability, perceived
disability, and/or record of disability.

41.  Atall relevant times Plaintiff was a qualified individual.

42. Defendant was aware of Plaintiff's disability.

43. Plaintiff requested an accommodation(s) for her disability.

44. A reasonable accommodation existed that would have allowed Plaintiff to

perform the essential functions of her job.
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 8 of 11 PagelD 8

45. Defendant violated the FCRA by failing to provide reasonable accommodations to
Plaintiff.

46. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

47. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

48. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorney’s fee for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

f. Back pay, front pay in lieu of reinstatement. and compensatory damages, including
emotional distress damages,

g. Punitive damages;

h. Pre- and post-judgment interest as allowed by law;

i. Attorney’s fees and costs incurred; and,

j. Other such relief that this Court deems just and proper.

COUNT V
FCRA — Disparate Treatment

49. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 19
as if fully set forth herein.
50. Defendant intentionally discriminated and interfered with the terms and conditions

of Plaintiffs employment based on her status as a qualified individual with a disability and/or
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 9 of 11 PagelD 9

perception that Plaintiff was disabled, and/or her record of disabilities, including treating Plaintiff
differently than similarly situated non-disabled employees, and taking adverse actions against
her as herein described.

51. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

52. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

53; Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and
has agreed to pay said firm attorney’s fee for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

a. Back pay, front pay in lieu of reinstatement and compensatory damages, including
emotional distress damages;

b. Punitive damages;

c. Pre- and post-judgment interest as allowed by law;

d. Attorney’s fees and costs; and,

e. Other such relief that this Court deems just and proper.

COUNT VI
FCRA — Retaliation

54. Plaintiff hereby re-alleges and incorporates by reference paragraphs | through 19 as

if fully set forth herein.
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 10 of 11 PagelD 10

55. Defendant intentionally retaliated against Plaintiff because of her protected
expressions.

56. The actions of Defendant were with malice and/or with reckless indifference to
the statutorily protected rights of Plaintiff, entitling her to damages in the form of compensatory
and punitive damages.

57. As a result of Defendant’s actions, Plaintiff has suffered and will continue to
suffer emotional distress, loss of earnings, loss of ability to earn money, and other employment
benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will
suffer the losses in the future.

58. Plaintiff has retained LYTLE & BARSZCZ to represent her in this matter and has
agreed to pay said firm attorney's fee for its services.

WHEREFORE, Plaintiff demands judgment against Defendant for the following:

a. Back pay, front pay in lieu of reinstatement, and compensatory damages, including
emotional distress damages;

b. Punitive damages;

c. Pre- and post-judgment interest as allowed by law;

d. Reasonable attorneys’ fees and costs; and,

e. Other such relief that this Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.
Case 6:19-cv-01864-PGB-LRH Document1 Filed 09/27/19 Page 11 of 11 PagelD 11

Respectfully submitted this 27" day of September 2019.

Libr Ye

Marys) Lytle, Fs
Florida Bar No.4 Fa

David V. Barszcz, Esq.
Florida Bar No.: 0750581
LYTLE & BARSZCZ, P.A.
533 Versailles Drive

2™ Floor

Maitland, Florida 32751
Telephone: (407) 622-6544
Facsimile: (407) 622-6545
mlytle@Iblaw.attorney
dbarszcz@|blaw.attorney
Counsel for Plaintiff

1]
